 In the Matterof CRAIGSHIPBUILDINGCOMPANYandINDUSTRIAL UNIONOF MARINE AND SHIPBUILDING WORKERS OFAMERICA, C. I. O.Case No. 21-B-2998.-Decided December 29, 1945Messrs. O'Melrveny& Myers,by Messrs.W. B. CarmanandJohnWhyte,both of Los Angeles,Calif.,for the Company.Mr. Alexander Turoczy,ofWilmington,Calif.,andMr.Wm. T.Howell,of San Pedro, Calif., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Union of Marine and Ship-buildingWorkers of America, C. I. 0., herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Craig Shipbuilding Company, LongBeach, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Maurice J. Nicoson, Trial Examiner.The hearing was heldat Los Angeles, California, on September 17, 1945.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing, theCompany moved for dismissal of the petition.The TrialExaminerreserved ruling thereon for the Board. For reasons stated in SectionIV,infra,the motion is denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTIrTHE BUSINESS OF THECOMPANYCraig Shipbuilding Company, a California corporation, is engagedin the repair of ships.For this purpose, it operates a yard located65 N. L. R B., No. 23.97 98DECISIONSOF NATIONALLABOR RELATIONS BOARDat Long Beach, California, with which we are concerned herein.Atthis yard it repairs ships belonging to the United States Navy andto other governmentagencies,aswell as privately owned vessels.During the past year, the Company purchased materials and equip-ment valued at approximately $500,000, of which about 50 percentwas obtained from sources outside the State of California.Duringthe sameperiod, the Company received more than $1,000,000, forits services, the greater portion of which was performed upon gov-ernment vessels operating beyond the territorial waters of California.We find that the Company is engaged in commerce within the mean-ing of The National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Amer-ica is alabor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union, which currently represents the Company's productionand maintenance employees at its Long Beach, California, yard, seeksa separate unit of all plant-protection guards employed at this yard,excluding supervisory employees.The Company, in support of itsmotion to dismiss, contends, in effect, that the unit sought is inappro-priate because (a) guards are not "employees" within the meaningof the Act, since they are actually representatives of management andhave duties which are incompatible with representation for the pur-poses of collective bargaining by a national labor organization; (b)'The Field Examiner reported that the Union submitted 8 application cards, of which5 bore the names of employees listed on the Company's pay roll of August 17, 1945. Thereare approximately 12 employees in the appropriate unit. CRAIG SHIPBUILDING COMPANY99were the guards to be represented for these purposes, they wouldhave divided loyalties and conflicting interests, especially if theUnion herein is successful, since that organization already representsthe production and maintenance workers; and (c) the Union, in ex-plicitly agreeing to the exclusion of guards in its contract with theCompany covering the production and maintenance employees, im-plicitly agreed not to seek to represent them. In addition, the Com-pany asserts that two of the persons listed as "guards in the employof the [Company]," Dailey and Zborowski, are actually employeesof another employer.The record indicates that the Company's guards are armed anduniformed, and that several of them are deputized. They are chargedwith the responsibility of protecting the Company's property fromdamage by fire, theft, or violence, and with keeping order within theconfines of the yard. It is evident from the record that their duties,although clearly monitorial, are in nowise confidential, supervisory,or managerial.In other cases we havehad occasion to passupon contentionssimilarto those advanced by the Company with respectto the general ap-propriatenessof the unit sought, and have found them not to be per-suasive.2We shall, consequently, permit the Company's plantprotection guards to berepresentedfor collectivebargaining pur-poses in a unit separatefrom all its other employees.As to Dailey and Zborowski, the recordindicatesthat they are thepermanent resident watchmen employed on property leased by theCompany on a part-time basis from the Standard Gypsum Company.It further appears that the Company considers the Standard GypsumCompany as having a priority on their services, and that these two in-dividuals do not enjoy the same privileges of employment available toregular employees of the Company.Under these circumstances, weshall exclude them.Accordingly, we find that all plant protection guards of the Com-pany, excluding Dailey, Zborowski, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changesin thestatusof employees, or effectively recommendsuchaction, constitute a unit appropriate for thepurposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.2Matter of Standard Steel Spring Company,62 N L. R B. 660;Matter of AluminumCompany of America,63 N. L. R. B.828;Matter of Muskegon Piston Ring Company,63N. L. R B 885Matter of GraniteCitySteel Company,63 N. L. R. B. 898;Matter of Alle-gheny Ludlum Steel Corporation,64 N. L.R. B. 1284, and cases cited in,these decisions.See alsoMatter of ConsolidationCoalCompany,63 N L. R. B. 169, and cases cited thereinwith respect to the union's alleged implicit agreement not to represent the plant guards.Matter of Briggs Indiana Corporation,63 N. L. R. B. 201, does not apply, as the contractcontained no express conimitinent by the union not to seek to represent guards in theimmediate future. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Craig Ship-building Company, Long Beach, California, an election by secretballot shall be conducted as early as possible, but not later.than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Industrial Union of Marine and Shipbuilding Work-ers of America, C. I. 0., for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.